 



Exhibit 10.100

 
 

AGREEMENT TO LICENSE AND PURCHASE

dated March 2, 2005

by and among

ANDRX LABS, LLC,

the other

SELLER ENTITIES signatory hereto

and

FIRST HORIZON PHARMACEUTICAL CORPORATION

 
 

 



--------------------------------------------------------------------------------



 



AGREEMENT TO LICENSE AND PURCHASE

     THIS AGREEMENT, dated March 2, 2005, is entered into by and between Andrx
Labs, LLC, a Delaware limited liability company, Andrx Laboratories, Inc., a
Mississippi corporation, Andrx Laboratories (NJ), Inc., a Delaware corporation,
and Andrx EU Ltd., a United Kingdom company (each, a “Seller” and collectively,
the “Seller Entities”), and First Horizon Pharmaceutical Corporation, a Delaware
corporation (“Buyer”).

     WHEREAS, the Seller Entities own assets used in the business relating to
the following product lines (as more fully described herein, collectively, the
“Seller Product Lines” or “Products”):

     (a) the Altoprev brand products; and

     (b) the Fortamet brand products.

     WHEREAS, subject to the terms and conditions set forth herein, Seller
desires to cause the sale, assignment and transfer to Buyer, and Buyer desires
to purchase, assume and take assignment of certain assets, properties, rights
and liabilities related to the Seller Product Lines.

     WHEREAS, the Seller will retain and license to Buyer certain patent and
other intellectual property rights relating to the Products pursuant to the
License Agreement (as defined below), with the exception of the Altoprev and
Fortamet trademarks which will be sold to Buyer.

     WHEREAS, the Seller will retain all rights and assets relating to the
manufacture of the Products, and Buyer will engage Seller to manufacture the
Products for Buyer pursuant to the Supply Agreement (as defined below).

     NOW, THEREFORE, in consideration of the premises and mutual covenants,
agreements and provisions herein contained, the parties hereto agree as follows:

ARTICLE 1.

DEFINITIONS

     1.1. Definitions. The following terms have the following meanings when used
herein:

     “Accounts Receivable” shall mean accounts receivable of Seller arising from
the sale of the Products prior to the Closing Date which have not been collected
as of the Closing Date.

     “Affiliate” means with respect to any Person, any other Person directly or
indirectly controlling or controlled by, or under direct or indirect common
control with, such Person.

     “Agreement” means this Agreement to License and Purchase, including all
Schedules hereto, as it may be amended from time to time in accordance with its
terms.

     “Altoprev Amount” has the meaning set forth in Section 3.1.2.

* filed under application for confidential treatment

 



--------------------------------------------------------------------------------



 



     “Altoprev Generic Product” means a generic Product that is bioequivalent to
the Altoprev Product and legally authorized for sale.

     “Altoprev Products” means the Altoprev brand Products.

     “Alzheimer’s Field of Use” means the administration of lovastatin sodium
for the treatment or prevention of Alzheimer’s disease or related APP processing
disorders.

     “ANDA” means abbreviated new drug application.

     “Assignment and Assumption Agreement” means the Assignment and Assumption
Agreement and Bill of Sale in the form of Exhibit A.

     “Assumed Contracts” has the meaning set forth in Section 2.3.1.

     “Business Day” means a day other than a Saturday or a Sunday or other day
on which commercial banks in New York are authorized or required by law to
close.

     “Buyer” has the meaning set forth in the recitals.

     “Buyer Product Liability Claims” shall mean any Product Liability Claims
that do not constitute Seller Product Liability Claims.

     “Change in Control” shall mean the occurrence of any of the following
events:

     (i) The acquisition by any individual, entity, or group of beneficial
ownership (which for purposes of clauses (i) and (ii) below shall have the
meaning ascribed to such term in Rule 13d-3 of the Securities Exchange Act of
1934, as amended) of fifty percent (50%) or more of the combined voting power of
the Company’s then outstanding securities with respect to the election of
directors of the Company; or

     (ii) The consummation of a reorganization, merger, or consolidation of the
Company or sale or other disposition of all or substantially all of the assets
of the Company (a “Corporate Transaction”); excluding, however, a Corporate
Transaction pursuant to which all or substantially all of the individuals or
entities who are the beneficial owners of the outstanding shares of Common Stock
immediately prior to the Corporate Transaction will beneficially own, directly
or indirectly, more than fifty percent (50%) of the outstanding securities
entitled to vote for the election of directors of such entity.

     For purposes of this definition of Change of Control, “Company” shall mean
any or all of the Seller Entities, Andrx Corporation and any other entity which
directly or indirectly controls the Seller Entities.

     “Closing” refers to the closing of the transactions described in this
Agreement.

     “Closing Date” has the meaning set forth in Section 4.1.

* filed under application for confidential treatment

2



--------------------------------------------------------------------------------



 



     “Closing Payment” has the meaning set forth in Section 3.1.3.

     “Confidentiality Agreement” means that certain Confidentiality Agreement by
and between Andrx Corporation and First Horizon Pharmaceutical Corporation,
dated as of January 6, 2005.

     “Conforming Products” has the meaning set forth in the Supply Agreement.

     “Contracts” shall mean all contractual rights and obligations and leasehold
interests under any agreement, arrangement or instrument, including open
purchase and sales orders, marketing contracts, advertising contracts and
promotional programs.

     “Disclosure Schedule” means collectively the Schedules referred to in
Article 5.

     “FDA” means the United States Food and Drug Administration or any successor
governmental agency performing similar functions.

     “Federal” refers to the United States federal government.

     “Force Majeure Event” shall have the meaning set forth in the Supply
Agreement.

     “Fortamet Amount” has the meaning set forth in Section 3.1.1.

     “Fortamet Generic Product” means a generic product that is bioequivalent to
the Fortamet Product and legally authorized for sale.

     “Fortamet Products” means the Fortamet brand products.

     “GAAP” means United States generally accepted accounting principles as
consistently applied in accordance with past practice by Seller or Buyer, as the
context indicates.

     “Governmental or Regulatory Authority” shall mean: (a) any domestic or
foreign national, federal, provincial, state, municipal or other governmental
body, (b) any international or multi-lateral body, (c) any subdivision,
ministry, department, secretariat, bureau, agency, commission, board,
instrumentality or authority of any of the foregoing governments or bodies,
including, without limitation, the FDA, (d) any quasi-governmental or private
body exercising any regulatory, expropriation or taxing authority under or for
any of the foregoing governments or bodies, or (e) any domestic, foreign,
international, multi-lateral, or multi-national judicial, quasi-judicial,
arbitration or administrative court, grand jury, tribunal, commission, board or
panel.

     “HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended.

     “Holdback Amount” has the meaning set forth in Section 3.2.1.

* filed under application for confidential treatment

3



--------------------------------------------------------------------------------



 



     “Independent Accounting Firm” means an independent internationally
recognized accounting firm with no material relationship to either of the
parties, chosen by agreement of the parties, which agreement shall not be
unreasonably withheld.

     “Intellectual Property” means all of the following in any jurisdiction
throughout the world: (a) all patents and patent applications, together with all
divisions, reissuances, continuations and reexaminations thereof, (b) all
trademarks, service marks, trade dress, logos, slogans, trade names, and
Internet domain names, including all goodwill associated therewith, and all
applications, registrations, and renewals in connection therewith, (c) all
copyrightable works, all copyrights, and all applications, registrations, and
renewals in connection therewith, (d) all trade secrets and confidential
business information (including ideas, research and development, know-how,
formulas, compositions, manufacturing and production processes, standard
operating procedures and techniques, technical data, designs, drawings,
specifications, customer and supplier lists, pricing and cost information, and
business and marketing plans and proposals), and (e) all advertising and
promotional materials.

     “Inventory” and “Inventories” means Product inventories of finished goods
(i.e., packaged for retail sale) and samples.

     “Knowledge” means, as related to any Seller, the actual knowledge, after
reasonable inquiry into the areas of their respective functions, of Tom Rice,
Angelo Malahias, Steve Glover, Anne Kelly and Jennifer Spokes.

     “Law” or “Laws” shall mean: (a) all constitutions, treaties, laws,
statutes, codes, ordinances, orders, decrees, rules, regulations, and municipal
by-laws, whether domestic, foreign or international, (b) all judgments, orders,
writs, injunctions, decisions, rulings, decrees and awards of any Governmental
or Regulatory Authority, and (c) all policies, practices and guidelines of any
Governmental or Regulatory Authority.

     “License Agreement” means the License Agreement in the form of Exhibit B.

     “Licensed Intellectual Property” means the NDAs pertaining to the Products,
the patent rights (registered and unregistered), know-how, trade secrets and
other Technical Information relating to the Products more particularly set forth
in, and licensed pursuant to, the License Agreement.

     “Licenses and Permits” shall mean all permits, licenses, approvals,
registrations, authorizations and indicia of authority and pending applications
for any thereof issued by any Governmental or Regulatory Authority, including
NDAs, SNDAs and other FDA and other governmental approvals relating to the
Products.

     “Loss” or “Losses” has the meaning set forth in Section 10.1.1.

     “Manufacturing Requirements” has the meaning set forth in the Supply
Agreement.

     “Marketing Media Materials” shall mean all promotional and advertising
materials, including files, books, records and other written information as well
as all videos, recordings,

* filed under application for confidential treatment

4



--------------------------------------------------------------------------------



 



proofs and other masters held by advertising agencies and others, together with
copyrights related to the foregoing.

     “Material Adverse Effect” means a material adverse effect on the assets,
operations or financial condition of the business of Seller related to the
Products or on the Products; provided, that, for purposes of this Agreement, a
Material Adverse Effect shall not include effects resulting from events, changes
or circumstances relating to (a) the industry or markets in which the Products
operate that are not unique to the Products, (b) the announcement or disclosure
of the transactions contemplated herein, (c) matters, facts or circumstances
reflected on any Schedule to this Agreement, or (d) any inability or failure of
the Seller to manufacture Altoprev.

     “NDA” means a New Drug Application and related filings.

     “Net Sales” means the net sales of the Products by Buyer, determined in
accordance with GAAP consistently applied by Buyer in the performance of its
Securities and Exchange Act of 1934 reporting obligations (e.g. 10-Q and 10-K
filings), for the period in question, provided, that Net Sales shall be
calculated without giving effect to any deductions that are not reasonable and
customary in nature and amount. Net Sales outside of the United States shall be
determined on the basis of the United States dollar equivalent of the foreign
currency in which such sales are invoiced as such currency conversions are
effected by Buyer in the ordinary course of business consistent with GAAP.

     “Other Agreements” means, collectively, the Assignment and Assumption
Agreement, the License Agreement, the Trademark Rights Assignment Agreement, the
Transition Services Agreement, Quality Assurance Agreement and the Supply
Agreement.

     “Person” means any individual, corporation, partnership, joint venture,
limited liability company, trust or unincorporated organization or government or
any agency or political subdivision thereof.

     “Prime Rate” means the prime commercial rate of interest as published in
The Wall Street Journal (U.S. Edition). Any change in the prime rate shall take
effect at the opening of business on the day published in The Wall Street
Journal (U.S. Edition).

     “Proceedings” shall mean claims, suits, actions, investigations or
proceedings.

     “Product Liability Claims” means any third party Proceedings involving any
actual or alleged death or bodily injury arising out of or resulting from the
use of the Products.

     “Purchase Price” has the meaning set forth in Section 3.1.

     “Purchased Assets” has the meaning set forth in Section 2.1.

     “Quality Assurance Agreement” means the Quality Assurance Agreement in the
form of Exhibit C.

     “Regulatory Information” means (i) all information relating to or contained
in the Licenses and Permits relating to the Products and all dossiers and
correspondence relating to the

* filed under application for confidential treatment

5



--------------------------------------------------------------------------------



 



foregoing, (ii) testing and clinical data relating to the Products which is
included in the Purchased Assets or subsequently developed by Buyer or its
Affiliates or successors, and (iii) all other data and information relating to
the Products which is included in the Purchased Assets or subsequently developed
by Buyer or its Affiliates.

     “Royalties” has the meaning set forth in Section 3.4.

     “Royalty Report” means a report prepared by Buyer with regard to Net Sales
setting forth, by country, by dosage strength, in accordance with GAAP,
(a) aggregate U.S. Dollar amounts and units invoiced, (b) sales discounts and
other allowances, (c) trade commissions, discounts, refunds and rebates
(d) product returns, (e) the total amount of the relevant Net Sales and (f) the
royalty due. It is further agreed that, with regard to the Royalty Reports
provided by Buyer for Net Sales in the United States, the reductions set forth
in the above item (c) shall be itemized to indicate (i) Medicaid rebate expenses
and (ii) managed care rebate expenses. Each Royalty Report shall include the
information required above for the relevant month and calendar year to date, as
applicable, and other information reasonably requested by Seller.

     “Sandoz Agreement” means the Termination Agreement dated October 24, 2001
and Amendment No. 1 thereto dated January 17, 2005 in each case by and among
Andrx Laboratories (NJ), Inc., a Delaware corporation as the owner of all assets
and liabilities of the company formerly known as Andrx Labs, Inc., Andrx
Pharmaceuticals Inc., a Florida corporation, and Anda, Inc., a Florida
corporation, each of which is a subsidiary of Andrx Corporation, and Sandoz Inc.
(f.k.a. Geneva Pharmaceuticals, Inc.), a Colorado corporation.

     “Seller” means each of and any of the Seller Entities. As used herein, any
reference to Seller shall mean each Seller individually and all of the Seller
Entities collectively. Any representation, warranty, covenant, agreement or
other obligation of Seller referred to herein shall mean the joint and several
representation, warranty, covenant, agreement of each of the Seller Entities
individually and all of the Seller Entities collectively.

     “Seller Entities” has the meaning set forth in the recitals.

     “Seller Product Liability Claims” means any Product Liability Claims
(i) relating to Products sold by Seller or its Affiliates (or other activities
of Seller or its Affiliates) prior to the Closing Date, or (ii) caused by
Seller’s failure to supply Product that is in compliance with the Manufacturing
Requirements.

     “SNDA” means Supplemental New Drug Applications.

     “Supply Agreement” means the Manufacturing and Supply Agreement in the form
of Exhibit D for each of the Products.

     “Tax” or “Taxes” shall mean all taxes, charges, fees, duties, levies or
other assessments, including (without limitation) income, gross receipts, net
proceeds, ad valorem, turnover, real and personal property (tangible and
intangible), sales, use, franchise, excise, value added, stamp, leasing, lease,
user, transfer, fuel, occupational, interest equalization, severance and
employees’ income withholding, estimated unemployment and Social Security, which
are imposed by the

* filed under application for confidential treatment

6



--------------------------------------------------------------------------------



 



United States, or any state, local or foreign government or subdivision or
agency thereof, including any interest, penalties or additions to tax related
thereto.

     “Takeda Arrangement” means that certain agreement between Takeda Chemical
industries Ltd. and Seller, as in effect on the date of this Agreement.

     “Tax Return” or “Tax Returns” means all returns, declarations, reports,
statements, and other documents required to be filed in respect of Taxes.

     “Technical Information” shall mean all information in the nature of
know-how, trade secrets, inventions, processes, designs, devices, and related
information and documentation.

     “Trademark Rights” means, collectively, trademarks and trade names, all
goodwill associated therewith, and all applications, registrations, service
marks, brands and renewals in connection therewith.

     “Trademark Rights Assignment Agreement” means the Trademark Rights
Assignment Agreement in the form of Exhibit E.

     “Transition Services Agreement” means the Transition Services Agreement in
the form of Exhibit F.

ARTICLE 2.

PURCHASE AND SALE

     2.1. Agreement to Purchase and Sell Purchased Assets. Subject to the terms
and conditions contained herein, at the Closing Seller shall sell, transfer,
assign and deliver and cause to be sold, transferred, assigned and delivered to
Buyer, and Buyer shall purchase and accept from Seller, all right, title, and
interest of the Seller Entities in the following assets, properties and rights
(collectively, the “Purchased Assets”):

     (a) The Trademark Rights described on Schedule 2.1(a);

     (b) The Marketing Media Materials relating exclusively to and used
exclusively in the Seller Product Lines;

     (c) All orders for finished good Products to the extent relating
exclusively to the Products and incurred in the ordinary course of Seller’s
business (“Open Orders”); and

     (d) Inventories of the Products specified on Schedule 2.1(d).

     2.2. Excluded Assets. Notwithstanding anything herein to the contrary, the
Purchased Assets shall not include any of the assets, properties, rights and
interests of any kind, wherever located, whether tangible or intangible, real or
personal of Seller that are not exclusively related to and exclusively used in
the Seller Product Lines including, without limitation, the following:

* filed under application for confidential treatment

7



--------------------------------------------------------------------------------



 



     (a) Accounts Receivable;

     (b) Raw materials and work in process relating to the Seller Product Lines;

     (c) The assets, properties, rights and interests set forth on
Schedule 2.2(c); and

     (d) The Licensed Intellectual Property.

     2.3. Liabilities and Obligations.

          2.3.1. Buyer shall assume any and all liabilities and obligations to
the extent arising out of the marketing and sale of the Seller Product Lines on
or after Closing, including, without limitation, the following (the “Assumed
Liabilities”):

     (a) All liabilities and obligations (financial or otherwise) under
agreements and covenants listed on Schedule 2.3.1 (the “Assumed Contracts”) to
the extent accruing after Closing; and

     (b) liabilities and obligations relating to the Inventories of the Products
sold by Buyer after the Closing and not arising out of the failure to comply
with the applicable Manufacturing Requirements, including for returns, rebates
and similar items, or out of the storage, packaging or distribution thereof.

          2.3.2. The Buyer shall be solely responsible for any and all
liabilities and obligations relating to, arising from or caused by any Buyer
Product Liability Claims.

          2.3.3. The Seller Entities shall retain any and all liabilities and
obligations of the Seller Entities which are not Assumed Liabilities, including,
without limitation, all liabilities related to the Seller Product Lines to the
extent arising prior to Closing. Without limiting the generality of the
foregoing, the following shall be retained by the Seller Entities (the “Excluded
Liabilities”):

     (a) Any liability for infringement, misappropriation or violation of the
Intellectual Property rights of any Person to the extent such infringement,
misappropriation or violation occurs prior to Closing (For the avoidance of
doubt, Excluded Liabilities will not include liability for infringement,
misappropriation or violation of Intellectual Property Rights of any Person that
occurs after the Closing, even if such liability arises from a continuation of
actions that occurred prior to Closing);

     (b) Any liability of any Seller Entity to employees or former employees of
any Seller;

     (c) Any liability arising out of the Sandoz Agreement, whether or not
terminated, the Takeda Arrangement, or the agreement to be entered into by
Seller relating to the Alzheimer’s Field of Use;

     (d) Any liabilities or obligations (financial or otherwise) under the
Assumed Contracts to the extent accruing prior to closing;

* filed under application for confidential treatment

8



--------------------------------------------------------------------------------



 



     (e) Any Seller Product Liability Claims; and

     (f) Any liability of any Seller Entity for returns, chargebacks, rebates,
allowances or credits (including rebates to social welfare systems and amounts
paid to third parties on account of rebate payments) to the extent relating to
Products sold by the Seller prior to the Closing.

     2.4. Post-Closing Accounts Receivable. Notwithstanding Sections 2.2 and
2.3, if and to the extent that there are any Open Orders at the Closing, the
parties agree that Buyer shall be entitled to any and all accounts receivable
with respect thereto. Seller shall, from and after the Closing, instruct any
purchasers of Open Orders that any and all payment with respect thereto shall be
remitted to Buyer. Should any such amount, however, be received by Seller,
Seller shall promptly remit such amount to Buyer.

     2.5. Records Retention. From and after the Closing, Buyer shall be entitled
to obtain and retain indefinitely copies of all books, documents, data and
records related to regulatory information and documentation of the Products, the
Licenses and Permits, all dossiers and correspondence, testing and clinical data
and other data and information related to the Products.

     2.6. Other Agreements. Subject to the terms and conditions contained
herein, at the Closing, Buyer and Seller shall enter into the License Agreement
for the license of the Licensed Intellectual Property, the Supply Agreement, for
the manufacture of the Products on an ongoing basis, and each of the Other
Agreements.

ARTICLE 3.

PURCHASE PRICE

     3.1. Purchase Price. The total purchase price for the sale of the Purchased
Assets and the license of the Licensed Intellectual Property shall be an amount
equal to the Altoprev Amount, plus the Fortamet Amount (the “Purchase Price”).

          3.1.1. The “Fortamet Amount” shall be equal to $50,000,000 and shall
be paid in full at the Closing.

          3.1.2. The “Altoprev Amount” shall be equal to $35,000,000, subject to
the adjustment and the payment terms provided in Section 3.2 below.

          3.1.3. The “Closing Payment” shall be an amount equal to the sum of
(x) the Fortamet Amount, plus (y) the Altoprev Amount, less (z) the Outstanding
Holdback Amount (as defined below) at the time of Closing.

     3.2. Altoprev Holdback. The Altoprev Amount shall be adjusted and paid to
Seller as follows:

          3.2.1. Holdback Amounts. Subject to the payment obligations in
Section 3.2.2 below and the offsets and refunds in Section 3.2.3 below, Buyer
shall retain (the “Holdback Amount”) the Altoprev Amount in the following
amounts for the specified dosages

* filed under application for confidential treatment

9



--------------------------------------------------------------------------------



 



of Altoprev: (i) with respect to the 60 milligram Altoprev dosage, [xxxx]*;
(ii) with respect to the 40 milligram Altoprev dosage, [xxxx]*; and (iii) with
respect to the 20 milligram Altoprev dosage, [xxxx]*. The “Outstanding Holdback
Amount” shall be equal to the Holdback Amount less any payments made by Buyer to
Seller pursuant to Section 3.2.2.

          3.2.2. Holdback Release.

     (a) Upon satisfaction of the Initial Trigger (as defined below) for any
Altoprev Product, Buyer shall promptly pay to Seller, in immediately available
funds, two-thirds of the Holdback Amount for such Altoprev Product.

     (b) Upon satisfaction of the Safety Stock Trigger (as defined below) for
any Altoprev Product, Buyer shall promptly pay to Seller, in immediately
available funds, one-third of the Holdback Amount for such Altoprev Product.

     (c) The “Initial Trigger” is deemed to occur when Seller has shipped
Products to Buyer in accordance with Schedule 3.2.2(c).

     (d) The “Safety Stock Trigger” is deemed to occur when Seller has shipped
products to Buyer in accordance with Schedule 3.2.2(d).

     (e) Any amounts paid by Buyer to Seller for the initial 30-day supply (i.e.
the second purchase order described on Schedule 3.2.2 (c)) of Altoprev Products
pursuant to the Supply Agreement (the “Supply Payments”) contemplated by
subsection (c) above shall be credited against the first (and if necessary so as
to fully credit the Supply Payments, any subsequent) payment made to Seller in
connection with the Holdback Amount under this Section 3.2.2.

     (f) Any Altoprev Products delivered to Buyer and which are to be included
in the determination of the “Initial Trigger” or “Safety Stock Trigger” pursuant
to this Section 3.2.2, in addition to being Conforming Product, shall: (i) if
such Product is delivered on or prior to [xxxx]*, have an expiration date not
earlier than [xxxx]* from the date such Product is shipped, and (ii) if such
Product is shipped subsequent to [xxxx]*, have an expiration date not earlier
than [xxxx]* from the date such Product is shipped.

          3.2.3. Offsets and Refunds.

          (a) If at any time after [xxxx]*, an Altoprev Product is Out of Stock
for a period of [xxxx]*, then the Holdback Amount for such Altoprev Product
shall be reduced by [xxxx]*. Such reduction shall be applied first to any
portion of the Holdback Amount for such Altoprev Product that has not been paid
and any excess will be promptly refunded by Seller to Buyer from the portion of
such Holdback Amount that Buyer has paid Seller. The [xxxx]* reduction or refund
in this Section 3.2.3(a) shall be referred to herein as the “[xxxx]*”.

          (b) In addition to the payments and/or reductions made pursuant to
Section 3.2.3(a) above, if at any time after [xxxx]*, an Altoprev Product is Out
of Stock for [xxxx]*, then the Holdback Amount for such Altoprev Product
(unadjusted for and in

* filed under application for confidential treatment

10



--------------------------------------------------------------------------------



 



addition to any reduction pursuant to subsection (a) above) shall be reduced by
[xxxx]*. Such reduction shall be applied first to any portion of the Holdback
Amount for such Altoprev Product that has not been paid and any excess will be
refunded by Seller to Buyer from the portion of such Holdback Amount that Buyer
has paid Seller. The [xxxx]* reduction or refund in this Section 3.2.3(b) shall
be referred to herein as the “[xxxx]*”.

          (c) In addition to the payments and/or reductions made pursuant to
Sections 3.2.3(a) and (b) above, if at any time after [xxxx]*, any Altoprev
Product is Out of Stock for [xxxx]*, then the Holdback Amount for such Altoprev
Product (unadjusted for and in addition to any reduction pursuant to subsections
(a) and (b) above) shall be reduced by [xxxx]* Such reduction shall be applied
first to any portion of the Holdback Amount for such Altoprev Product that has
not been paid and any excess will be refunded by Seller to Buyer from the
portion of such Holdback Amount that Buyer has paid Seller. The [xxxx]*
reduction or refund in this Section 3.2.3(c) shall be referred to herein as the
“[xxxx]*”.

          (d) In no event shall Seller be obligated to pay to Buyer under this
Section 3.2.3 more than the Holdback Amount actually received by Seller (taking
into account the reduction for the Supply Amounts) and, with respect to each
Altoprev Product, more than such Altoprev Product’s allocated portion of the
Holdback Amount.

          (e) Notwithstanding anything to the contrary herein, each of the
[xxxx]* in Sections 3.2.3(a), (b) and (c), respectively, shall be reduced pro
rata on a daily basis over the [xxxx]* period beginning on [xxxx]*.

          (f) For the purposes of this Section 3.2.3, “Out of Stock” means with
respect to a particular Altoprev Product that the top three wholesalers
(currently AmeriSourceBergen, Cardinal Health and McKesson) on average have less
than two weeks of such Altoprev Product in remaining inventory (based on the
average demand for the prior four weeks according to Buyer’s EDI feed data),
provided, that such Altoprev Product will not be deemed to be Out of Stock when
such shortfall is the result of (i) sales by the three (3) major wholesalers
measured over the previous [xxxx]* (the “Base Period”) in excess of [xxxx]* of
sales by such wholesalers for [xxxx]* immediately preceding the Base Period
according to Buyer’s EDI feed data from the wholesalers, (ii) the failure of
Buyer to order sufficient Altoprev Products, or (iii) the failure of Buyer to
deliver Altoprev Products received from Seller to its wholesalers. Buyer shall
provide Seller weekly reports setting forth the calculation pursuant this
paragraph (f) and the corresponding data (in written form) received from the
wholesalers as described above.

          (g) This Section 3.2 contains Buyer’s sole and exclusive remedy to the
extent relating to any failure to manufacture or supply Altroprev Products
during the [xxxx]* following Closing. Buyer understands and acknowledges that
the Seller Entities have made no representations or warranty as to their ability
to manufacture Altroprev Products.

* filed under application for confidential treatment

11



--------------------------------------------------------------------------------



 



     3.3. Consistent Treatment. The parties will (a) allocate the Purchase Price
among the Purchased Assets and the other property licensed pursuant to the
License Agreement in accordance with an allocation reasonably agreed to by Buyer
and the Seller Entities, (b) treat and report the transactions contemplated by
this Agreement in all respects consistently for purposes of any Tax or Tax
Return, and (c) not take any action inconsistent with such obligation.

     3.4. Royalty Payments. Buyer shall also pay to Seller royalties (the
“Royalties”) on a quarterly basis on Net Sales of Fortamet and Altoprev
determined as follows:

          3.4.1. Buyer shall pay to Andrx a monthly royalty of 8% of Net Sales
of Fortamet in each country worldwide until the occurrence of the first
commercial sale of a Fortamet Generic Product in such country upon which case
the monthly royalty shall become $0.00.

          3.4.2. Buyer shall pay Andrx monthly royalty of 15% Net Sales of
Altoprev in each country worldwide until the occurrence of the first commercial
sale of an Altoprev Generic Product in such country upon which case the monthly
royalty shall become $0.00.

          3.4.3. Within fifteen (15) days after the end of each month, Buyer
shall deliver to Andrx a Royalty Report of Net Sales for such month and, within
thirty (30) days after the end of each calendar quarter, shall make the payment
of the applicable Royalties for such quarter.

          3.4.4. Buyer agrees to keep full and accurate records and supporting
documentation regarding its Net Sales for five (5) years from the end of the
month in which the sales were invoiced.

          3.4.5. No more than twice each calendar year during the term for which
Royalty Payments are due and for two years thereafter, upon the written request
of Seller, and with not less than ten (10) days written notice, Buyer shall
permit, at Seller’s expense, Seller and/or its accountant or other
representative to have access during normal business hours to such records of
Buyer as may be reasonably necessary to verify the accuracy of the Royalty
payments to Seller. If Seller disagrees with any calculation of the Royalty set
forth in any Royalty Report, then the parties will meet and reasonably negotiate
with respect to such disagreement. If the parties are unable to resolve such
disagreement, either party may engage an Independent Accounting Firm to finally
determine the amount the Royalty in dispute. The Independent Accounting Firm
shall be directed to provide the parties with a written report stating whether
and to what extent and underpayment was made and a summary of their calculations
within forty-five (45) days of their engagement.

          3.4.6. If the Independent Accounting Firm concludes that an
underpayment was made, then the Buyer shall pay the amount due, plus interest
thereon at the Prime Rate, within ten (10) days of the day the Independent
Account Firm’s written report is delivered to the parties. The Independent
Accounting Firm’s determination shall be final and binding upon the parties.
Buyer shall pay the fees and expenses charged by the Independent Accounting Firm
if the Independent Accounting Firm determines that Buyer has underpaid Seller by
more than 5%

* filed under application for confidential treatment

12



--------------------------------------------------------------------------------



 



of amounts owed; otherwise, Seller shall pay the fees and expenses charged by
the Independent Accounting Firm.

     3.5. Manner of Payments. All sums due under this Agreement shall be payable
in United States dollars by bank wire transfer of immediately available finds to
such bank account(s) as Seller shall designate. If Buyer shall fail to make a
timely payment pursuant to this Agreement, interest shall accrue on the past due
amount at an annual rate equal to the Prime Rate, effective from the date such
payment is due for the first thirty (30) days during which such payment is
delinquent, and then at an annual rate equal to the Prime Rate +2% thereafter
until paid in full, calculated through and including the date of payment on the
basis of 360-day years.

ARTICLE 4.

CLOSING

     4.1. Closing Date. The Closing hereunder shall take place at the office of
Seller, at 12:00 noon local time upon the later of: (i) March 31, 2005 or
(ii) three days after approval under the HSR Act or termination of any
applicable waiting period thereunder (as the case may be), or at such other
place, time and date as Seller and Buyer may agree (any such date, the “Closing
Date”).

     4.2. Transactions at Closing. At the Closing, subject to the terms and
conditions hereof:

          4.2.1. Transfer of Assets. Seller shall: (i) transfer and convey or
cause to be transferred and conveyed to Buyer all of the Purchased Assets,
(ii) license to Buyer all of the Licensed Intellectual Property, (iii) deliver
to Buyer the Other Agreements to which it is a party, and (iv) deliver to Buyer
the certificates required by Sections 8.2.1 and 8.2.2.

          4.2.2. Payment of Purchase Price and Assumption of Assumed
Liabilities. In consideration for the transfer of the Purchased Assets, and the
license of the Licensed Intellectual Property, Buyer shall (i) pay to Seller the
Closing Payment by electronic bank transfer in immediately available funds
directly to the accounts specified by Seller, (ii) deliver to Seller the Other
Agreements to which it is a party, and (iii) assume the Assumed Liabilities. In
addition, Buyer shall deliver the certificates required by Sections 8.1.1 and
8.1.2.

ARTICLE 5.

REPRESENTATIONS AND WARRANTIES OF THE SELLER ENTITIES

     Each Seller Entity, jointly and severally, represents and warrants to Buyer
on the date hereof and on and as of the Closing Date, in each case as though the
Closing Date were substituted for the date of this Agreement, that, except as
set forth on the Disclosure Schedule:

     5.1. Organization. Each Seller Entity is an entity duly organized and
validly existing in good standing under the laws of its jurisdiction of
organization, duly qualified to transact business as a foreign entity in such
jurisdictions where the nature of the Seller Product Lines makes such
qualification necessary, except as to jurisdictions where the failure to qualify
would

* filed under application for confidential treatment

13



--------------------------------------------------------------------------------



 



not reasonably be expected to have a Material Adverse Effect and with all
requisite corporate power and authority to own, lease and operate the business
relating to the Seller Product Lines as now being conducted.

     5.2. Due Authorization. Each Seller Entity has full corporate, limited
liability company or other entity power (as the case may be) and authority to
execute, deliver and perform this Agreement and the Other Agreements to which it
is a party, and the execution and delivery of this Agreement and the Other
Agreements to which it is a party and the performance of all obligations
hereunder and thereunder has been duly authorized by the applicable Seller
Entity. The signing, delivery and performance of this Agreement and the Other
Agreements to which it is a party by each Seller Entity is not prohibited or
limited by, and will not result in the breach of or a default under, any
provision of the charter, bylaws or other organizational documents of the
applicable Seller Entity, or of any material agreement or instrument binding on
the applicable Seller Entity (subject to obtaining consents to assign any
Assumed Contract), or of any applicable order, writ, injunction or decree of any
court or governmental instrumentality. This Agreement has been, and on the
Closing Date the Other Agreements to which it is a party will have been, duly
executed and delivered by each Seller Entity and constitutes, or, in the case of
the Other Agreements to which it is a party will constitute, the legal, valid
and binding obligation of each Seller Entity, enforceable against each Seller
Entity in accordance with their respective terms except as enforceability may be
limited or affected by the principles and laws of equity or applicable
bankruptcy, insolvency, moratorium, reorganization or other laws of general
application relating to or affecting creditors’ rights generally.

     5.3. Title and Inventory.

          5.3.1. Subject to obtaining any consents listed on Schedule 5.8:
(i) upon delivery to Buyer of the Assignment and Assumption Agreement, Buyer
will receive legal and beneficial title of each Seller Entity to all of the
Purchased Assets, free and clear of all liens and encumbrances, and (ii) upon
delivery to Buyer of the License Agreement, Buyer will receive a valid and
enforceable license (except as enforceability may be limited or affected by the
principles and laws of equity or applicable bankruptcy, insolvency, moratorium,
reorganization or other laws of general application relating to or affecting
creditors’ rights generally) to the Licensed Intellectual Property, pursuant to
the terms of the License Agreement, free and clear of all liens, encumbrances,
sublicenses, licenses and rights granted to third parties (other than as
provided in the Takeda Arrangement or with respect to the Alzheimer’s Field of
Use).

          5.3.2. All items included in the Inventories consist of finished goods
manufactured, packaged and stored in accordance with all Manufacturing
Requirements. All items included in the Inventories are Conforming Products. The
Inventory expiration date for each of the Inventory lots included in the
Purchased Assets is, together with a true and accurate schedule of such
Inventory, set forth on Schedule 2.1(d).

     5.4. Certain Financial Information; Customers.

          5.4.1. Seller has provided to Buyer, prior to the date hereof, certain
historical financial information (and excluding any projections) about the
Seller and the financial history of the Seller as it relates to the Products as
set forth on Schedule 5.4.1 (the “Financial

* filed under application for confidential treatment

14



--------------------------------------------------------------------------------



 



Information”). The Financial Information is complete in all material respects
and fairly and accurately reflects the financial results of the Products. The
Financial Information was prepared based on the books and records of the Seller
Entities, consistent with their prior practices and is included in the
consolidated financials results of Andrx Corporation.

          5.4.2. Schedule 5.4.2 lists the trade level customers (i.e., mass
merchandisers, wholesalers and warehousing chains) of the Seller Product Lines
accounting for at least 90% of the revenues attributable to the Products for the
two most recent fiscal years (“Customers”) and sets forth opposite the name of
each such Customer the gross sales revenues attributable to such Customer. The
schedule also lists any additional current customers that Seller anticipates
will account for material Product revenues in the current fiscal year and is
included in the consolidated financial results of Andrx Corporation.

     5.5. Certain Contracts. The Seller Entities have previously made available
to Buyer true and correct copies of all Assumed Contracts together with all
amendments, waivers or changes in respect thereof. Each Assumed Contract is
legal, valid, binding upon and enforceable against the Seller party thereto and,
to Seller’s Knowledge, the other party (subject to bankruptcy laws and general
principles of equity), is in full force and effect and is not in default. Seller
has provided Buyer with a true and correct copy of each of the Takeda
Arrangement and the Sandoz Agreement, in each case as amended through the date
hereof, and such agreements remain in effect expressly on the terms and
conditions set forth therein.

     5.6. Trademark Rights. The Trademark Rights are owned free and clear of all
liens or encumbrances. Except as set forth on Schedule 5.6, the Trademark Rights
have not been and are not the subject of any pending adverse claim, or any
threatened litigation or claim of infringement.

     5.7. Litigation and Legal Proceedings. Schedule 5.7 sets forth a list of
all litigation, proceedings, actions, suits, proceedings, hearings,
investigations, charges, complaints, claims, or demands pending or, to each
Seller’s Knowledge, threatened by or against the Seller Entities, in each case
relating to the Seller Product Lines.

     5.8. Consents. Except for filings required by the HSR Act, no notice to,
filing with, authorization of, exemption by, or consent of, any Person or public
or governmental authority is required for any Seller Entity to consummate the
transactions contemplated hereby. Schedule 5.8 will be updated at the Closing to
reflect any consents required for the assignment of any Assumed Contracts
entered into after the date of this Agreement.

     5.9. Product Liability. Except as set forth on Schedule 5.9, no Person has
asserted any Product Liability Claim against any Seller Entity with respect to
the Seller Product Lines and, to Seller’s Knowledge, no such claims are
threatened. Schedule 5.9 sets forth the pending, adjudicated and settled product
liability and third party personal injury claims with respect to the Seller
Product Lines.

* filed under application for confidential treatment

15



--------------------------------------------------------------------------------



 



     5.10. Regulatory Matters.

          5.10.1. Except where noncompliance would not result in a Material
Adverse Effect, (i) the Seller Entities are in compliance with all Laws with
respect to the manufacture, sale, labeling, storing, testing, distribution,
promotion and marketing of the Products, and (ii) the Seller Entities have all
permits, approvals, registrations, licenses or the like necessary pursuant to
the requirements of any Governmental or Regulatory Authority having jurisdiction
over Seller Entities to conduct their business and relating to the manufacture,
sale, labeling, storing, testing, distribution, promotion and marketing of the
Products. Seller Entities have previously delivered or made available to Buyer
an index of all applications, approvals, registrations, licenses or the like
obtained by Seller Entities from any Governmental or Regulatory Authority.

          5.10.2. Seller Entities have made available to Buyer all written
communications and oral communications to the extent reduced to written or other
tangible form between any Seller and any Governmental or Regulatory Authority
from the date each NDA was initially filed through the date hereof with respect
to the Product Lines.

          5.10.3. Seller Entities have not made any material false statements
on, or omissions from, the applications, approvals, reports and other
submissions to any Governmental or Regulatory Authority prepared or maintained
to comply with the requirements thereof relating to the Products.

          5.10.4. Seller Entities have not received any notification, written or
oral, that remains unresolved, from any Governmental or Regulatory Authority
indicating that any Products are misbranded or adulterated as defined in the
U.S. Food, Drug & Cosmetic Act, 21 U.S.C. 321, et seq., as amended, and the
rules and regulations promulgated thereunder or any similar law.

          5.10.5. No Products have been recalled, suspended or discontinued as a
result of any action by any Governmental or Regulatory Authority or, to the
Knowledge of Seller Entities, any licensee, distributor or marketer of the
Products.

     5.11. Events Subsequent to Most Recent Fiscal Year End. Except as set forth
in the Disclosure Schedule, since the most recent fiscal year end of Seller:

          5.11.1. Seller Entities have not issued an invoice to any third party
prior to the delivery of the Products to which such invoice relates;

          5.11.2. Seller Entities have not transferred, assigned, or granted any
license or sublicense of any rights under or with respect to any Licensed
Intellectual Property;

          5.11.3. Seller Entities have not failed to take any action necessary
to maintain, renew, or protect any patents included in the Licensed Intellectual
Property;

          5.11.4. There has not been any material change in the pricing policies
used by Seller relating to its business related to the Products; and

          5.11.5. Seller has not committed to do any of the foregoing.

* filed under application for confidential treatment

16



--------------------------------------------------------------------------------



 



     5.12. Undisclosed Liabilities. To each Seller’s knowledge, Seller Entities
do not have any liability relating to the business of the Seller Product Lines
or the Purchased Assets for which Buyer will become liable as a result of the
transactions contemplated hereby other than the Assumed Liabilities.

     5.13. Intellectual Property.

          5.13.1. Seller Entities own all right, title and interest in and to,
or have the present and valid right pursuant to an effective contract, to use
all Intellectual Property necessary to make, use and sell the Products in
accordance with the current operation of the business relating thereto. The
Intellectual Property purchased pursuant to this Agreement and licensed pursuant
to the License Agreement (collectively, the “Business Intellectual Property”),
together with the Manufacturing Intellectual Property (as defined in the Supply
Agreement) constitutes all of the Intellectual Property necessary to the
manufacture, sale, labeling, storing, testing, distribution, promotion and
marketing of the Products as currently conducted by the Seller Entities. Each
item of Business Intellectual Property that is licensed pursuant to the License
Agreement will be available for use by Buyer on the terms of the License
Agreement, immediately subsequent to the Closing. The conduct of the business of
Seller with respect to the Products has not infringed and, to the Knowledge of
Seller, as of the Closing Date, will not infringe any Intellectual Property
rights (which, with respect to patents, shall only include currently issued
patents) of any third parties, and Seller has received no charge, complaint,
claim, demand, or notice alleging any such infringement. To Seller’s Knowledge
there is no pending paragraph IV certification under the Drug Price Competition
and Patent Term Restoration Act (Hatch-Waxman Act) applicable to the Products or
any generic manufacturer presently manufacturing a Fortamet Generic Product or
Altoprev Generic Product.

          5.13.2. Schedule 5.13.2 identifies (A) each patent or registration
which has been issued to Seller Entities with respect to any of the Business
Intellectual Property and each pending patent application or application for
registration which Seller Entities have made with respect to any of the Business
Intellectual Property (collectively, the “Registered Business Intellectual
Property”), and (B) each license, sublicense, agreement, or other permission
which Seller Entities have granted to any third party with respect to any of the
Business Intellectual property (together with any exceptions). Seller Entities
have made available to Buyer correct and complete copies of all such patents,
registrations, applications, licenses, sublicenses, agreements, and permissions
(as amended to date). With respect to each item of Registered Business
Intellectual Property:

     (a) Seller Entities owns and possess all right, title, and interest in and
to the item, free and clear of any lien, encumbrance, license, third party right
or other restriction or limitation regarding use or disclosure;

     (b) the item is not subject to any outstanding injunction, judgment, order,
decree, ruling, or charge;

     (c) each such item is valid and enforceable and no action, suit,
proceeding, hearing, investigation, charge, complaint, claim, or demand is
pending or is threatened which challenges the legality, validity,
enforceability, use, or ownership of the item; and

* filed under application for confidential treatment

17



--------------------------------------------------------------------------------



 



     (d) no loss or expiration of the item is threatened, pending, or reasonably
foreseeable, except for patents expiring at the end of their statutory terms
(and not as a result of any act or omission by Seller Entities, including
without limitation, a failure by Seller Entities to pay any required maintenance
fees).

          5.13.3. Seller Entities do not license any Intellectual Property that
any third party owns which Seller Entities utilizes to make, use or sell the
Seller Product Lines.

     5.14. No Broker. Except as set forth on Schedule 5.14, Seller has not
engaged any broker or any other Person who would be entitled to any brokerage
fee or commission from Buyer in respect of the execution and delivery of this
Agreement, the Other Agreements, or the consummation of the transactions
contemplated hereby and thereby.

BUYER IS ACQUIRING THE PURCHASED ASSETS AND ENTERING INTO OTHER TRANSACTIONS
CONTEMPLATED HEREBY WITHOUT ANY REPRESENTATION OR WARRANTY OF MERCHANTABILITY,
FITNESS FOR ANY PARTICULAR PURPOSE, OR ANY OTHER IMPLIED WARRANTIES WHATSOEVER.
BUYER ACKNOWLEDGES AND AGREES THAT NO SELLER ENTITY, IT AFFILIATES NOR ANY OF
THEIR REPRESENTATIVES HAS MADE ANY REPRESENTATION OR WARRANTY, EXPRESS OR
IMPLIED THAT IS NOT EXPLICITLY SET FORTH IN THE AGREEMENT AND THE OTHER
AGREEMENTS.

ARTICLE 6.

REPRESENTATIONS AND WARRANTIES OF BUYER

     Buyer represents and warrants to the Seller Entities as follows:

     6.1. Organization. Buyer is a corporation duly organized and validly
existing in good standing under the Laws of the State of Delaware, duly
qualified to transact business as a foreign corporation in all jurisdictions
except where the failure to be so qualified would not reasonably be expected to
have a material adverse effect on Buyer, and with all requisite corporate power
and authority to own, lease and operate its properties and to carry on its
business as now being conducted.

     6.2. Due Authorization. Buyer has full corporate power and authority to
execute, deliver and perform this Agreement and the Other Agreements to which it
is a party and the execution and delivery of this Agreement and the Other
Agreements to which it is a party and the performance of all obligations
hereunder and thereunder has been duly authorized by Buyer. The signing,
delivery and performance of this Agreement and the Other Agreements to which it
is a party by Buyer is not prohibited or limited by, and will not result in the
breach of or a default under, any provision of the Certificate of Incorporation
or By-Laws of Buyer or of any order, writ, injunction or decree of any court or
governmental instrumentality. This Agreement has been, and on the Closing Date
and the Other Agreements to which it is a party will have been, duly executed
and delivered by Buyer and constitutes, or, in the case of the Other Agreements
to which it is a party will constitute, the legal, valid and binding obligation
of Buyer, enforceable against Buyer in accordance with their respective terms
except as enforceability may be limited

* filed under application for confidential treatment

18



--------------------------------------------------------------------------------



 



or affected by the principles and Laws of equity or applicable bankruptcy,
insolvency, moratorium, reorganization or other Laws of general application
relating to or affecting creditors’ rights generally.

     6.3. Consents. Except as required by the HSR Act, no notice to, filing
with, authorization of, exemption by, or consent of, any Person or public or
governmental authority is required for Buyer to consummate the transactions
contemplated hereby.

     6.4. Litigation. There is no litigation, proceeding or claim pending or, to
the knowledge of Buyer, threatened relating to or affecting Buyer’s ability to
purchase or operate the Purchased Assets or assume the Assumed Liabilities
relating thereto.

     6.5. No Contemplated Sales. Neither Buyer nor any Affiliate or
representative of Buyer has any agreements as of the date hereof relating to the
sale or other disposition of all or substantially all of the Purchased Assets
following the Closing, other than in the ordinary course of business.

     6.6. No Broker. Buyer has not engaged any broker or any other Person who
would be entitled to any brokerage fee or commission from any Seller Entity in
respect of the execution and delivery of this Agreement or the consummation of
the transactions contemplated hereby.

     6.7. Sufficient Funds. Buyer has sufficient funds available to affect the
purchase and license by Buyer hereunder.

     6.8. Marketing Plan. Attached as Schedule 6.8 is Buyer’s business plan (the
“Business Plan”) for the Seller Product Lines, including but not limited to
Buyer’s marketing/sales plan, production plan, launch plan samples and product
plan.

ARTICLE 7.

PRE-CLOSING COVENANTS OF SELLER AND BUYER

     7.1. Corporate and Other Actions. Each of Seller and Buyer shall take all
necessary corporate action required to fulfill its obligations under this
Agreement and the Other Agreements and the transactions contemplated hereby and
thereby.

     7.2. Consents and Approvals. Each of Seller and Buyer shall use its
commercially reasonable efforts to obtain all necessary consents and approvals
to the performance of its obligations under this Agreement and the Other
Agreements and the transactions contemplated hereby and thereby. Each of Seller
and Buyer shall make all filings, applications, statements and reports to all
Federal or state government agencies or entities which are required to be made
prior to the Closing Date by or on behalf of Seller or Buyer pursuant to any
applicable statute, rule or regulation in connection with this Agreement and the
Other Agreements and the transactions contemplated hereby and thereby.

     7.3. Competition Law Filings. Each of Buyer and Seller shall promptly
prepare and file (a) the notification and report form required under the HSR
Act, and regulations promulgated

* filed under application for confidential treatment

19



--------------------------------------------------------------------------------



 



thereunder, if applicable, and any further filings pursuant thereto as may be
necessary and (b) under other filings required under any other applicable
competition Laws.

     7.4. Access to Information. Seller will permit representatives of Buyer
from and after the date hereof up to the Closing Date to have access at all
reasonable times to the books, accounts, and records pertaining to the Purchased
Assets, and will furnish Buyer with such financial and operating data concerning
the Purchased Assets as Buyer shall from time to time reasonably request,
subject to the confidentiality restrictions contained in this Agreement and in
the Confidentiality Agreement.

     7.5. Operations of the Business prior to Closing. Subsequent to the date
hereof and prior to the Closing Date, Seller will continue to conduct the
business of the Seller Product Lines in substantially the same manner as
heretofore conducted and engage in business in the usual and normal course.
Without limiting the generality of the foregoing, Schedule 7.5 shall apply as
specified therein for excessive sales of Fortamet between signing and Closing.

     7.6. Notification of Customers. Buyer shall notify the customers of the
Products that (i) Buyer has acquired, and Seller Entities have transferred, the
right to distribute, promote, market, use and sell the Products, and (ii) that
all customer orders for Products received by Seller Entities but not fulfilled
as of the Closing Date will be transferred to Buyer and that customers shall
thereafter remit order payments for Products sold after Closing to Buyer. Seller
shall provide Buyer at the Closing with all purchase orders, sales orders and
other similar agreements for the purchase of Products that have been entered
into by the Seller Entities after the date of this Agreement and prior to the
Closing Date, including those which would otherwise have been required to be
listed on Schedule 2.3.1. Following Closing, Seller Entities shall transfer to
Buyer any customer order for the Products that Seller Entities or any of their
Affiliates receives promptly after receipt of such order.

     7.7. Notice of Developments. Each party shall give prompt written notice to
the other party of any development causing any of its or their own
representations and warranties in Article 5 and Article 6 above to become untrue
or incomplete. No disclosure by any party pursuant to this Section 7.7 shall be
deemed to amend or supplement the Disclosure Schedule for purposes of
determining whether the representations and warranties herein have been breached
when determining compliance with the Closing conditions in Article 8. All
disclosures by any party pursuant to this Section 7.7 shall be deemed to amend
and supplement the Disclosure Schedule when determining whether a party is
entitled to indemnification pursuant to Article 10 (as if such disclosure had
been included in the Disclosure Schedule on the date hereof).

ARTICLE 8.

CONDITIONS

     8.1. Conditions to Obligations of Seller. The obligations of Seller to
consummate the transactions contemplated by this Agreement shall be subject to
fulfillment at or prior to Closing of the following conditions (any one or more
of which may be waived in whole or in part by Seller):

* filed under application for confidential treatment

20



--------------------------------------------------------------------------------



 



          8.1.1. Performance of Agreements and Conditions. All agreements and
conditions to be performed and satisfied by Buyer hereunder on or prior to the
Closing Date shall have been duly performed and satisfied in all material
respects, and there shall be delivered to Seller on the Closing Date a
certificate, in form and substance reasonably satisfactory to Seller and its
counsel, duly signed by an officer of Buyer, to that effect.

          8.1.2. Representations and Warranties True. The representations and
warranties of Buyer contained in this Agreement shall be true in all material
respects, except for such representations and warranties of Buyer contained in
this Agreement as are qualified by reference to materiality, in which case such
representations and warranties shall be true and correct in all respects on and
as of the Closing Date, with the same effect as though made on and as of the
Closing Date, and there shall be delivered to Seller on the Closing Date a
certificate, in form and substance reasonably satisfactory to Seller and its
counsel duly signed by an officer of Buyer, to that effect.

          8.1.3. Payment of Purchase Price. Buyer shall have paid the Closing
Payment and assumed the Assumed Liabilities as provided in Section 4.2.2.

          8.1.4. Consents. The parties shall have received (a) all material
governmental consents and approvals necessary to consummate the transactions
contemplated by this Agreement, including, without limitation, the expiration or
termination of any applicable waiting period under the HSR Act without action by
the Justice Department or the Federal Trade Commission to prevent consummation
of this Agreement and (b) the additional consents set forth on Schedule 8.1.4
attached hereto.

          8.1.5. No Court Order. No court order shall have been entered in any
action or proceeding instituted by any party which enjoins, restrains, or
prohibits this Agreement or the complete consummation of the transactions as
contemplated by this Agreement.

     8.2. Conditions to Obligations of Buyer. The obligations of Buyer to
consummate the transactions contemplated by this Agreement shall be subject to
fulfillment at or prior to the Closing of the following conditions (any one or
more of which may be waived in whole or in part by Buyer):

          8.2.1. Performance of Agreements and Covenants. Except where failure
to perform or satisfy any agreement or condition would not have a Material
Adverse Effect, all agreements and conditions to be performed and satisfied by
Seller Entities hereunder on or prior to the Closing Date shall have been duly
performed and satisfied in all respects and there shall be delivered by Seller
Entities on the Closing Date a certificate, in form and substance reasonably
satisfactory to Buyer and its counsel, duly signed by an officer of Seller
Entities, to that effect.

          8.2.2. Representations and Warranties True. The representations and
warranties of Seller Entities contained in this Agreement shall be true and
correct in all material respects, except for such representations and warranties
of Seller Entities contained in this Agreement as are qualified by reference to
materiality, in which case such representations and warranties shall be true and
correct in all respects on and as of the Closing Date with the same effect as
though made on and as of the Closing Date and there shall be delivered by Seller

* filed under application for confidential treatment

21



--------------------------------------------------------------------------------



 



Entities on the Closing Date a certificate, in form and substance reasonably
satisfactory to Buyer and its counsel, duly signed by an officer of Seller
Entities, to that effect.

          8.2.3. Consents. The parties shall have received all material
governmental consents and approvals necessary to consummate the transactions
contemplated by this Agreement and the Other Agreements, including, without
limitation, the expiration or termination of any applicable waiting period under
the HSR Act without action by the Justice Department or the Federal Trade
Commission to prevent consummation of this Agreement.

          8.2.4. No Court Order. No court order shall have been entered in any
action or proceeding instituted by any party which enjoins, restrains, or
prohibits this Agreement or the complete consummation of the transactions as
contemplated by this Agreement or the Other Agreements.

          8.2.5. Generic Product. If prior to closing (i) Seller receives notice
with respect to either Product that a third party has filed an Abbreviated New
Drug Application with the Food and Drug Administration, together with a
certification under Section 505(b)(2)(A)(iv) of the Federal Food and Drug and
Cosmetic Act, as amended (the “FFDC Act”), and (ii) Seller has not instituted a
responsive action under the FFDC Act, and (iii) the time period to institute
such an action has expired, then Buyer shall not be required to close and may
terminate this Agreement with no further liability. To the extent Seller has
instituted an action as described above, following Closing, Buyer shall
indemnify and hold harmless Seller for any and all damages, losses, costs and
expenses (including reasonable attorneys’ fees) incurred, directly or
indirectly, by Seller resulting from any such action.

ARTICLE 9.

POST-CLOSING COVENANTS

     9.1. Retained Products; Non-Competition.

          9.1.1. Generic. Seller retains the exclusive rights to manufacture,
market, sell, and distribute the Products as an authorized Altoprev Generic
Product or Fortamet Generic Product in any country in the world, provided such
Product is not sold without Purchaser’s consent prior to the launch of an
Altoprev Generic Product or Fortamet Generic Product, as applicable, by any
other Person in the relevant country. Following Closing, Buyer shall not, and
shall not directly or indirectly authorize or assist any Person other than
Seller to, develop, manufacture, market or sell any non-branded or generic
version of Fortamet or Altoprev. Seller shall not, and shall not directly or
indirectly, authorize or assist any Person other than Buyer, to file an ANDA for
the approval of an Altoprev Generic Product or a Fortamet Generic Product
without Buyer’s prior written consent, which may be withheld in Buyer’s sole
discretion. Upon the first to occur of: (i) the consent of Buyer to introduce an
Altroprev Generic Product or Fortamet Generic Product, as applicable, or
(ii) the launch by a third party of an Altoprev Generic Product or Fortamet
Generic Product, then Seller will have the right to sell the applicable generic
product in the same dosages as marketed by the third party, under a generic
label, pursuant to the financial terms and conditions set forth in
Schedule 9.1.1 in the relevant country.

* filed under application for confidential treatment

22



--------------------------------------------------------------------------------



 



          9.1.2. Right of First Negotiation. In the event that Seller elects to
develop any new branded metformin product in a greater than a 1000mg dosage,
then Buyer shall have a right of first negotiation to enter into an agreement
with Seller (a “Development Agreement”) for the development, submission of a new
NDA, manufacture, marketing and sale of such product. Seller shall be entitled
to enter into a Development Agreement with another party if the Buyer and Seller
do not agree after good faith negotiations on terms for a Development Agreement
within 45 days of the commencement of negotiations.

          9.1.3. Over the Counter. In the event that either Product is approved
for over the counter sale, Seller will have the right to commercialize an over
the counter version of such Product, subject to agreement between the parties as
to the commercialization terms.

          9.1.4. Extensions. If requested by Buyer, Seller will reasonably
consider developing and/or manufacturing extension products to either of the
Products, excluding products covered by the Takeda Arrangement and products
within the Alzheimer Field of Use but including other potential combination
products. Seller will in no event have any liability for failure to agree to
develop or manufacture any extension product.

          9.1.5. Fortamet. Notwithstanding anything herein to the contrary,
Buyer acknowledges that the Seller Entities retain all rights to develop,
manufacture, market and sell products pursuant to the Takeda Arrangement,
including products that involve the combination of Fortamet with glitazone,
glitazaar compounds and other insulin sensitizers (“Compound Products”).
Following Closing, Buyer shall not, and shall not directly or indirectly
authorize or assist any Person other than Seller to, develop, manufacture,
market or sell any product that involves the combination of Fortamet with a
glitazone or glitazaar compound or any other insulin sensitizer.

          9.1.6. Regulatory Information. The Buyer hereby acknowledges the
Seller Entities retain ownership of, as well as the right to rely on, reference,
copy and use the Regulatory Information and Buyer shall reasonably cooperate
with Seller for the purpose of obtaining governmental approvals anywhere in the
world (i) with respect to Fortamet as necessary or desirable for the
manufacture, marketing or sale of Compound Products, (ii) with respect to
Compound Products, (iii) with respect to the development, manufacture, marketing
and sale of Authorized Generics and (iv) with respect to the development,
manufacture, marketing and sale of OTC Products. Notwithstanding the foregoing,
in the event Seller registers a Product for sale outside of the United States,
Buyer shall retain the exclusive right to market such Product in such country.

          9.1.7. Branded Products. For a period beginning on the date hereof and
ending on the earlier of (i) ten (10) years following Closing and (ii) the
expiration of the patents included in Licensed Intellectual Property applicable
to the relevant Product, the Seller Entities shall not, and shall not directly
or indirectly authorize or assist any Person other than Buyer to, develop or
manufacture any prescription branded lovastatin or metformin product, as
applicable. Notwithstanding the foregoing, upon a Change of Control, this
Section 9.1.7 shall: (i) if such acquiring entity was engaged in the bona fide
development or sale of branded lovastatin products prior to the Company entering
into the Agreement resulting in the Change of Control, terminate as to branded
lovastatin products, and (ii) if such acquiring entity was engaged in the bona
fide

* filed under application for confidential treatment

23



--------------------------------------------------------------------------------



 



development or sale of branded metformin products prior to Company’s entering
into the Agreement resulting in the Change of Control, terminate as to branded
metformin products. If such acquiring entity was engaged neither in the bona
fide development or sale of branded lovastatin products or metformin products,
this provision shall remain in full force and effect.

          9.1.8. Invalidity of Unenforceability. If the final judgment of a
court of competent jurisdiction declares that any term or provision of this
Section 9.1 is invalid or unenforceable, the parties agree that the court making
the determination of invalidity or unenforceability shall have the power to
reduce the scope, duration, or area of the term or provision, to delete specific
words or phrases, or to replace any invalid or unenforceable term or provision
with a term or provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision, and
this Agreement shall be enforceable as so modified after the expiration of the
term within which the judgment may be appealable.

     9.2. Availability of Records. Buyer, on the one hand, and Seller Entities,
on the other hand, shall provide each other with such assistance as may
reasonably be requested by any of them in connection with the preparation of any
Tax Return, any audit or other examination by any taxing authority, or any
judicial or administrative proceedings relating to liability for taxes. The
party requesting assistance hereunder shall reimburse the party whose assistance
is requested for the reasonable out-of-pocket expenses incurred by it in
providing such assistance.

     9.3. Intellectual Property Matters.

     (a) Buyer shall not use or permit its distributors or any other Person to
use the name “Andrx”, “Altocor” or any other corporate, trade or service marks
or names owned or used by Seller or its Affiliates, unless such marks or names
are specifically included in the Purchased Assets. Buyer admits the validity of,
and agrees not to challenge any of the trademarks, trade names or service marks
of Seller or its Affiliates. Buyer shall not use the name “Andrx” or any other
corporate, trade or service marks or names owned or used by Seller or its
Affiliates, or any part thereof, as part of its corporate name, nor use any name
or make confusingly similar to any trademarks, trade names or service marks of
Seller or its Affiliates.

     (b) Seller shall not use or permit its distributors or any other Person to
use the name “Altoprev”, “Fortamet” or any other corporate, trade or service
marks or names owned or used by Buyer or its Affiliates, except to the extent
contemplated by the Supply Agreement. Seller Entities admit the validity of, and
agree not to challenge any of the trademarks, trade names or service marks of
Buyer or its Affiliates.

     9.4. Further Assurances. Subject to the terms and conditions of this
Agreement, at any time or from time to time after the Closing, at either party’s
request and without further consideration, the applicable party shall execute
and deliver to the requesting party such instruments and documents as are
reasonably required to evidence or make effective the transactions and
agreements contemplated hereby.

* filed under application for confidential treatment

24



--------------------------------------------------------------------------------



 



     9.5. Remedies. The parties agree and acknowledge that any breach of this
Article 9 will cause irreparable damage to the parties and upon breach of this
Article 9, the non-breaching party shall be entitled to injunctive relief,
specific performance or other equitable relief; provided, however, that, this
shall in no way limit any other remedies which the parties may have (including,
without limitation, the right to seek monetary damages).

     9.6. Marketing of Products. For a period of 12 months from the Closing,
Buyer shall comply with the marketing, detailing and reporting obligations
described in the Business Plan, provided that Buyer shall not have any
responsibility for noncompliance with the Business Plan to the extent arising
from (i) Seller’s breach of any obligations under this Agreement or the Other
Agreements or (ii) any Force Majeure Event.

     9.7. Takeda Amendment. Seller shall not amend or permit the amendment or
modification of the Takeda Arrangment in a manner that would adversely affect or
otherwise diminish, directly or indirectly, the rights of Buyer pursuant to this
Agreement and the Other Agreements.

     9.8. Litigation Support. In the event and for so long as any party actively
is contesting or defending against any proceeding in connection with (i) any
transaction contemplated under this Agreement or any other transaction document,
or (ii) any fact, situation, circumstance, status, condition, activity,
practice, plan, occurrence, event, incident, action, failure to act, or
transaction on or prior to the Closing Date involving the business, the other
Party will reasonably cooperate with the contesting or defending party and its
counsel in the contest or defense, make available its personnel, and provide
such testimony and access to its books and records as shall be reasonably
necessary in connection with the contest or defense, all at the sole cost and
expense of the contesting or defending party (unless the contesting or defending
party is entitled to indemnification therefore under Article 10 below).

     9.9. Employment of Select Employees by Buyer.

          9.9.1. Buyer is not obligated to hire any employees of Seller Entities
but may interview select employees associated with the Products as expressly
permitted by Seller Entities (“Select Employees”). Buyer shall provide Seller
Entities at Closing with a list of Select Employees to whom it has made an offer
of employment that has been accepted to be effective on the closing Date (the
“Hired Select Employees”). Effective immediately before the Closing, Seller
Entities will terminate the employment of all of the Hired Select Employees.

          9.9.2. It is understood and agreed that Buyer has no obligation to
extend offers of employment with any fixed term or duration or upon any terms or
conditions other than those that Buyer may establish pursuant to individual
offers of employment, which may be “at-will.” Nothing in this Agreement shall be
deemed to prevent or restrict in any way the right of Buyer to terminate,
reassign, promote or demote any of the Hired Select Employees after the Closing
or to change adversely or favorably the title, powers, duties, responsibilities,
functions, locations, salaries, other compensation or terms or conditions of
employment of such employees.

          9.9.3. The Confidentiality Agreement shall be deemed waived to the
extent necessary for Buyer to exercise its rights under this Section 9.9.

* filed under application for confidential treatment

25



--------------------------------------------------------------------------------



 



     9.10. Seller Entities shall be responsible for (i) the payment of all wages
and other remuneration due to Hired Select Employees with respect to their
services as employees of Seller Entities through the close of business on the
Closing Date; (ii) the payment of any termination or severance payments and the
provision of health plan continuation coverage in accordance with the
requirements of COBRA and Sections 601 through 608 of ERISA; and (iii) any and
all other payments to employees required by Law.

ARTICLE 10.

INDEMNIFICATION AND SURVIVAL

     10.1. Indemnification by Seller Entities.

          10.1.1. Seller Entities Indemnity. To the extent set forth in this
Section 10.1, the Seller Entities shall, jointly and severally, defend,
indemnify and hold harmless Buyer and its officers, directors, employees, and
agents for all debts, obligations, monetary damages, fines, fees, penalties,
losses, costs, deficiencies sand expenses (including, without limitation,
reasonable attorneys’ fees, but not including any loss of profits, diminution in
value, or indirect, special, exemplary, consequential, incidental or punitive
damages, except in the event of willful misconduct or fraud) (individually, a
“Loss” and collectively “Losses”) which are caused by (i) any breach of any of
(x) the representations and warranties of Seller set forth in this Agreement, or
(y) the representations, warranties, covenants or agreements of Seller under the
Supply Agreement (other than Sections 2.4.1, 2.4.3, 2.4.6, 7.6 and 7.7), the
Quality Assurance Agreement or the License Agreement, (ii) any breach of the
covenants and agreements of Seller set forth in this Agreement, and (iii) the
Excluded Liabilities.

          10.1.2. Limitations on Seller’s Indemnity.

     (a) Seller Entities shall not be liable for a Loss covered under
Section 10.1.1(i) until the aggregate of all Losses for which Seller Entities
are liable are in excess of $1,000,000 (the “Basket”), in which event Buyer
shall be entitled to assert a claim for the amount of all Losses (including any
losses relating back to “dollar one” of such Losses) subject to the
indemnification limit set forth in Section 10.1.2(b).

     (b) Seller Entities aggregate liability pursuant to Section 10.1.2(a) above
shall not exceed 25% of the sum of the Fortamet Amount plus the Altoprev Amount
actually paid (net of any amount required to be refunded pursuant to
Section 3.2.3), plus the cumulative amount of Royalties received by Seller (the
“Indemnity Cap”).

     (c) The limitations set forth in subsections (a) and (b) of this
Section 10.1.2 shall not be applicable to any losses covered under
Section 10.1.1(ii) or (iii) above, or in the case of willful misconduct or
fraud.

          10.1.3. Buyer Notice of Claims. Buyer shall promptly notify Seller in
writing of all matters which may give rise to the right to indemnification
hereunder. Buyer shall not admit any liability with respect to, or settle,
compromise or discharge any such matter covered by this Section 10.1 without
Seller’s prior written consent (which will not be unreasonably withheld). Seller
shall have the right, with the consent of Buyer which shall not be unreasonably

* filed under application for confidential treatment

26



--------------------------------------------------------------------------------



 



withheld, to settle all indemnifiable matters related to claims by third parties
which are susceptible to being settled, and to defend (without the consent of
Buyer) through counsel of its own choosing, at its own expense, any action which
may be brought by a third party in connection therewith, provided, however, that
Buyer shall have the right to have its counsel participate in such defense at
its own expense, and provided, that it shall be deemed unreasonable to withhold
consent if: (i) there is no finding or admission of any violation of Law or any
violation of the rights of any Person, (ii) the sole relief provided is monetary
damages that are paid in full by the Seller, and (iii) Buyer shall have no
liability with respect to any compromise or settlement of such matter. Buyer and
Seller shall keep each other informed of all settlement negotiations with third
parties and of the progress of any litigation with third parties. Buyer and
Seller shall permit each other reasonable access to books and records and
otherwise cooperate with all reasonable requests of each other in connection
with any indemnifiable matter resulting from a claim by a third party.

     10.2. Indemnification by Buyer. Buyer agrees to indemnify and hold harmless
Seller for all Losses which are caused by (i) any breach of any of (x) the
representations and warranties of Buyer set forth in this Agreement, or (y) the
representations, warranties, covenants or agreements of Buyer under the Supply
Agreement, the Quality Assurance Agreement or the License Agreement, (ii) any
Buyer Product Liability Claims or (iii) any Assumed Liability.

     10.3. Seller Notice of Claims. Seller shall promptly notify Buyer in
writing of all matters which may give rise to the right to indemnification
hereunder. Seller shall not admit any liability with respect to, or settle,
compromise or discharge any such matter covered by this Section 10.3 without
Buyer’s prior written consent (which will not be unreasonably withheld). Buyer
shall have the right, with the consent of Seller, which shall not be
unreasonably withheld, to settle all indemnifiable matters related to claims by
third parties which are susceptible to being settled, and to defend (without the
consent of Seller) through counsel of its own choosing, at its own expense, any
action which may be brought by a third party in connection therewith; provided,
however, that Seller shall have the right to have its counsel participate fully
in such defense at its own expense, and provided, that it shall be deemed
unreasonable to withhold consent if: (i) there is no finding or admission of any
violation of Law or any violation of the rights of any Person, (ii) the sole
relief provided is monetary damages that are paid in full by the Buyer, and
(iii) Seller shall have no liability with respect to any compromise or
settlement of such matter. Buyer and Seller shall keep each other informed of
all settlement negotiations with third parties. Buyer and Seller shall permit
each other reasonable access to books and records and otherwise cooperate with
all reasonable requests of each other in connection with any indemnifiable
matter resulting from a claim by a third party.

     10.4. Survival. The representations and warranties of Seller contained in
Articles 5 and 6 shall survive the Closing for a period of 18 months at which
time they shall expire except for claims previously made in writing with respect
to breaches of such representations and warranties; provided, however that the
representations and warranties of Seller contained in Sections 5.1, 5.2 and 5.3
shall survive the Closing without limitation as to time. No claim may be made
based upon an alleged breach of any of such representations or warranties
whether for indemnification in respect thereof or otherwise, unless written
notice of such claim, in reasonable detail, is given to Buyer or to Seller, as
the case may be, within said period following the Closing.

* filed under application for confidential treatment

27



--------------------------------------------------------------------------------



 



     10.5. Set-Off. Buyer shall have the right to set-off all or any part of
Losses it has actually suffered and with respect to which it is entitled to
indemnification, subject to the Basket and the Indemnity Cap as well as the
survival periods and other limits and conditions applicable to indemnification
herein, pursuant to this Section (in lieu of seeking any indemnification to
which it is entitled) from and against any Royalties due to Seller. Buyer shall
notify Seller Entities at any time that Buyer is making a reduction of any such
amount in accordance with this Article 10 and provide the Seller Entities with a
reasonably detailed summary of the basis for the reduction as well as reasonable
evidence supporting Buyer’s rights to indemnification and all other information
as Seller shall reasonably request. To the extent Buyer deducts any amount from
the Royalties pursuant to this Section 10.5 for which it is not entitled to be
indemnified in accordance with this Agreement, Buyer shall pay such amounts to
Seller together with interest at an annual rate equal to the Prime Rate on the
date the Royalty was otherwise due plus 4% upon resolution of any dispute
related to Buyer’s claim.

     10.6. Exclusive Remedy. The rights and remedies set forth in this
Article 10 shall constitute the sole and exclusive rights and remedies of either
party with respect to this Agreement; provided, that nothing contained in this
Section shall be deemed to restrict a party from seeking specific performance,
an injunction or other equitable relief to enforce the terms and conditions
hereof, nor shall the foregoing limitation apply in the case of fraud or other
willful breach by a party to this Agreement.

     10.7. Net Losses and Subrogation.

     (a) Notwithstanding anything contained herein to the contrary, the amount
of any Losses incurred or suffered by a Person entitled to indemnification
hereunder (an “Indemnified Person”) shall be calculated after giving effect to
(i) any insurance proceeds received by the Indemnified Person (or any of its
Affiliates) with respect to such Losses reduced to the extent of any actual
increase in insurance premiums arising from the insurer’s payment with respect
to such Losses, (ii) any Tax benefit realized by the Indemnified Person (or any
of its Affiliates) arising from the facts or circumstances giving rise to such
Losses and realized by the Indemnified Person, and (iii) any recoveries obtained
by the Indemnified Person (or any of its Affiliates) from any other third party.
Each Indemnified Person shall exercise commercially reasonable efforts to obtain
such proceeds, benefits and recoveries where commercially reasonable to do so.
If any such proceeds, benefits or recoveries are received by an Indemnified
Person (or any of its Affiliates) with respect to any Losses after an
Indemnified Person with respect thereto, the Indemnified Person (or such
Affiliate) shall pay to the person providing the indemnification (the
“Indemnifying Person”) the amount of such proceeds, benefits or recoveries (up
to the amount of the Indemnifying Person’s payment). Any Tax benefit realized by
the Indemnified Person pursuant hereto shall be calculated based on the highest
marginal federal and state tax rate for Buyer or Seller Entities, as applicable,
and assuming that the Tax benefit can be fully utilized, either currently or in
a carryback. Any Tax benefit derived from depreciation or amortization shall be
based on the present value of the Tax benefit computed using the prime lending
rate of Citibank at the time of computation of the indemnity at issue.

* filed under application for confidential treatment

28



--------------------------------------------------------------------------------



 



     (b) Upon making any payment to an Indemnified Person in respect of any
Losses, the Indemnifying Person will, to the extent of such payment, be
subrogated to all rights of the Indemnified Person (and its Affiliates) against
any third party in respect of the Losses to which such payment relates. Such
Indemnified Person (and its Affiliates) and Indemnifying Person will execute
upon request all instruments reasonably necessary to evidence or further perfect
such subrogation rights.

ARTICLE 11.

TERMINATION

     11.1. Termination of Agreement. This Agreement may be terminated at any
time prior to the Closing Date (a) with the mutual consent of Buyer and Seller,
or (b) by either Buyer or Seller if the other party breaches a representation,
warranty, covenant or other obligation hereunder and fails to cure such breach
within five Business Days of receiving notice thereof.

     11.2. Termination for Passage of Time. Either party may terminate this
Agreement if the terminating party is not in breach, upon notice to the other
party if each of the conditions set forth in Sections 8.1 and 8.2 shall not have
been satisfied or waived on or before May 15, 2005, or such later date as shall
have been agreed to by the parties hereto.

     11.3. Continuing Confidentiality. If this Agreement shall be terminated as
herein set forth, the parties agrees that they will remain obligated under, and
will comply with, the provisions of Section 12.3.

     11.4. Effect of Termination. Except as set forth in Section 11.1(a), no
termination in accordance herewith shall limit the rights and remedies of either
party hereunder with respect to any willful breach or fraud by the other party
of any representation, warranty, covenant or agreement contained herein. Upon
termination, neither party shall have any further liabilities or obligations
under this Agreement except in the event of a willful breach, in which case the
party in breach shall be responsible to the other party for all out of pocket
fees and expenses paid to professional advisors in connection with this
Agreement. The remedy set forth in the preceding sentence shall be the sole and
exclusive monetary remedy of the parties upon termination of this Agreement.
Nothing herein shall limit either party’s right to injunctive relief, specific
performance or other equitable remedy.

ARTICLE 12.

MISCELLANEOUS

     12.1. Assignment. This Agreement shall not be assignable (directly or
indirectly by change of ownership, operation of Law or otherwise) by either
party without the written consent of the other party.

     12.2. No Press Release Without Consent. No press release related to this
Agreement or the transactions contemplated herein, or other announcement to the
employees, customers or suppliers of Seller will be issued without the joint
approval of Seller and Buyer, except any public disclosure which Seller or Buyer
in its good faith judgment believes is required by Law or

* filed under application for confidential treatment

29



--------------------------------------------------------------------------------



 



by the rules of any stock exchange on which its securities are listed (in which
case the party making the disclosure will use its commercially reasonable
efforts to consult with the other party prior to making any such disclosure).

     12.3. Confidentiality. Except as required by Law, all information related
to the Seller Product Lines shall be maintained in strict confidence by both
parties and their employees, and in the event that this Agreement is terminated,
all written materials relating thereto shall be returned to Seller or destroyed
and Buyer shall deliver an officer’s certificate to Seller certifying as to such
return or destruction. In such event, Buyer and its employees, advisors and
agent shall make no further use of such information whatsoever.

     12.4. Expenses. Each party shall bear its own expenses with respect to the
transactions contemplated by this Agreement; provided, however, that any sales,
transfer, use or other Tax (including excise Tax on inventory) or recording cost
incurred upon the sale or transfer of the Purchased Assets or the license of the
Licensed Intellectual Property shall be paid by Seller to the applicable Person.

     12.5. Severability. Each of the provisions contained in this Agreement
shall be severable, and the unenforceability of one shall not affect the
enforceability of any others or of the remainder of this Agreement.

     12.6. Entire Agreement. This Agreement may not be amended, supplemented or
otherwise modified except by an instrument in writing signed by all of the
parties hereto. This Agreement, the Confidentiality Agreement and the Other
Agreements contain the entire agreement of the parties hereto with respect to
the transactions covered hereby, superseding all negotiations, prior discussions
and preliminary agreements made prior to the date hereof.

     12.7. No Third Party Beneficiaries. This Agreement is solely for the
benefit of the parties hereto and their respective affiliates and no provision
of this Agreement shall be deemed to confer upon third parties any remedy,
claim, liability, reimbursement, claim of action or other right in excess of
those existing without reference to this Agreement.

     12.8. Waiver. The failure of any party to enforce any condition or part of
this Agreement at any time shall not be construed as a waiver of that condition
or part, nor shall it forfeit any rights to future enforcement thereof.

     12.9. Governing Law. This Agreement shall be construed and enforced in
accordance with and governed by the laws of the State of New York without regard
to the conflicts of laws provisions thereof.

     12.10. Headings. The headings of the sections and subsections of this
Agreement are inserted for convenience only and shall not be deemed to
constitute a part hereof.

     12.11. Counterparts. More than one counterpart of this Agreement may be
executed by the parties hereto, and each fully executed counterpart shall be
deemed an original.

     12.12. Choice of Forum. Buyer and Seller agree that any suit, action or
proceeding brought by either party against the other party to this Agreement in
connection with or arising

* filed under application for confidential treatment

30



--------------------------------------------------------------------------------



 



out of this Agreement shall be brought solely in the federal and state courts
sitting in New York New York. Each party consents to the jurisdiction and venue
of such courts. EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY
RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT. EACH PARTY
CERTIFIES AND ACKNOWLEDGES THAT (i) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (ii) EACH
SUCH PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER,
(iii) EACH SUCH PARTY MAKES THIS WAIVER VOLUNTARILY, AND (iv) EACH SUCH PARTY
HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION OF THIS AGREEMENT.

     12.13. Further Documents. Each of Buyer and Seller will, at the request of
another party, execute and deliver to such other party all such further
instruments, assignments, assurances and other documents as such other party may
reasonably request in connection with the consummation of the transactions
contemplated hereby.

     12.14. Notices. All communications, notices and consents provided for
herein shall be in writing and be given in person or by means of facsimile
transmission (with request for assurance of receipt in a manner typical with
respect to communications of that type) or by mail, and shall become effective
(i) on delivery if given in person, (ii) on the date of transmission if sent by
facsimile, or (iii) four Business Days after being deposited in the United
States mails, with proper postage and documentation, for first-class registered
or certified mail, prepaid.

     Notices shall be addressed as follows:

If to Buyer, to:

First Horizon Pharmaceutical Corporation
6195 Shiloh Rd.
Alpharetta, Georgia 30005
Attn: Leslie Zacks
Facsimile:

with copies to:

Hunton & Williams LLP
Bank of America Plaza
600 Peachtree St. NE, Suite 4100
Atlanta, Georgia 30308
Attention: Tinley Anderson
Facsimile: (404) 602-9005

* filed under application for confidential treatment

31



--------------------------------------------------------------------------------



 



If to Seller, to:

Andrx Labs, LLC
8151 Peters Road, 4th Floor
Plantation, Florida 33324
Attn: Scott Lodin, Esq.
Executive Vice President and General Counsel
Facsimile:

with copies to:

McDermott Will & Emery LLP
227 West Monroe Street
Chicago, Illinois 60606
Attention: Scott Williams
Facsimile: (312) 984-7700

provided, however, that if any party shall have designated a different address
by notice to the others, then to the last address so designated.

     12.15. Schedules. Items disclosed on any Schedule to the Agreement shall,
to the extent reasonably apparent from the text of such disclosure, be deemed to
be disclosed on all other Schedules hereto to which such items could reasonably
be expected to apply, and the failure of Seller to list any item on more than
one Schedule shall not give rise to a claim on the part of Buyer. No disclosure
on any Schedule hereto shall establish materiality a threshold.

     12.16. Construction. The language in all parts of this Agreement shall be
construed, in all cases, according to its fair meaning. The parties acknowledge
that each party and its counsel have reviewed and revised this Agreement and
that any rule of construction to the effect that any ambiguities are to be
resolved against the drafting party shall not be employed in the interpretation
of this Agreement.

SIGNATURES ON FOLLOWING PAGES

* filed under application for confidential treatment

32



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their respective duly authorized officers as of the date first above
written.

            ANDRX LABS, LLC
      By:   /s/ Angelo C. Malahias         Name:   Angelo C. Malahias       
Title:   Executive Vice President     

            ANDRX LABORATORIES, INC.
      By:   /s/ Angelo C. Malahias         Name:   Angelo C. Malahias       
Title:   Executive Vice President     

            ANDRX LABORATORIES (NJ), INC.
      By:   /s/ Angelo C. Malahias         Name:   Angelo C. Malahias       
Title:   Executive Vice President     

            ANDRX EU LTD
      By:   /s/ Angelo C. Malahias         Name:   Angelo C. Malahias       
Title:   Director     

            FIRST HORIZON PHARMACEUTICAL CORPORATION
      By:   /s/ Patrick P. Fourteau         Name:   Patrick P. Fourteau       
Title:   CEO and President     

* filed under application for confidential treatment

33